Citation Nr: 0117989	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  97-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability evaluation for 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from December 31, 1948 to 
January 2, 1952; from January 29, 1952 to January 31, 1955; 
from March 3, 1955 to February 28, 1958; and from March 3, 
1958 to February 28, 1969.  This matter came before the Board 
of Veterans' Appeals (Board) on appeal from a July 1996 
rating decision of the Winston-Salem, North Carolina, 
Regional Office (RO) which denied an increased disability 
evaluation for the veteran's post-traumatic stress disorder 
(PTSD).  In July 1999, the Board remanded the veteran's claim 
to the RO for additional action.  The veteran is represented 
in this appeal by the Disabled American Veterans.  


FINDING OF FACT

The veteran's PTSD has been shown to be productive of no more 
than definite social and industrial impairment and/or 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of an increased disability evaluation 
for PTSD, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the appellant's claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The veteran has been advised 
by the statement of the case and the supplemental statements 
of the case of the evidence that would be necessary for him 
to substantiate him claim.  The veteran has been afforded a 
VA examination for compensation purposes.  The examination 
report is of record.  The veteran was afforded a hearing 
before a VA hearing officer.  The hearing transcript is of 
record.  Any duty imposed by VCAA, including the duty to 
assist and to provide notification, has been met.  

I.  Historical Review

The veteran's service personnel records indicate that he 
served in both the Republic of Korea and the Republic of 
Vietnam.  He was awarded the Combat Infantry Badge.  A 
February 1995 VA hospital summary reports that the veteran 
had been treated for PTSD since May 1994.  The veteran was 
diagnosed with PTSD.  A Global Assessment of Functioning 
(GAF) score of 65 was advanced.  In July 1995, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation for that disability.  

II.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  On and before November 
6, 1996, the rating schedule directed that a 30 percent 
disability evaluation was warranted for PTSD when there was 
definite impairment in the veteran's ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite social and industrial impairment.  A 
50 percent evaluation required the veteran's ability to 
establish or maintain effective or favorable relationships 
with people to be considerably impaired and his reliability, 
flexibility, and efficiency levels to be so reduced by reason 
of his psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including PTSD.  Under the 
amended rating schedule, a 30 percent disability evaluation 
is warranted for PTSD which is productive of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although the individual is generally 
functioning satisfactorily with routine behavior and normal 
self-care and conversation) due to symptoms such as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent disability evaluation requires occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2000) which provides that the VA may award an increased 
evaluation based on a change in the regulation retroactive 
to, but no earlier than, the effective date of the amended 
regulation.  In such situations, the Board should apply the 
prior version of the regulation for the period prior to the 
amendment and utilize the amended regulation for the period 
on and after the effective date.  VAOPGPREC 3-2000 (Apr. 10, 
2000).  

A June 1996 VA treatment record reflects that the veteran 
complained of depression.  He reported that he had been 
crying constantly; felt bad; and worried about his poor 
appetite and weight loss.  The veteran was not suicidal.  An 
impression of depression with somatization was advanced.  

A July 1996 VA hospital summary indicates that the veteran 
complained of combat-related nightmares, depression, feeling 
despondent, and early morning awakening.  He stated that he 
had become more depressed since being told that he had liver 
cysts and an abnormal left kidney lesion.  On examination, 
the veteran was oriented, manageable, compliant, 
goal-directed in thinking, and "quite somatic."  A GAF of 
60 was noted upon admission to the VA medical center.  During 
his hospitalization, the veteran exhibited mild depression; 
an appropriate mood and affect; an intact memory; good sleep 
and appetite; and no hallucinations or delusions.  He was 
found to be neither suicidal nor homicidal.  The veteran was 
diagnosed with PTSD with mild depression and an "adjustment 
disorder due to concern of multiple physical illnesses."  An 
August 1996 VA hospital summary states that the veteran 
reported a recent six pound weigh loss secondary to 
depression.  

A September 13, 1996 VA treatment record notes that the 
veteran complained of anxiety, restlessness, sporadic 
insomnia, and weakness since his recent discharge from a VA 
medical center following a nephrectomy secondary to kidney 
cancer.  The veteran reported that he had been non-compliant 
with his prescribed medication and denied being suicidal.  
Impressions of anxiety and depression following a nephrectomy 
were advanced.  A September 25, 1996 VA treatment record 
conveys that the veteran reported that he was less dysthymic; 
had gained three pounds; slept "OK:" and went outdoors.  
The veteran was observed to be oriented time three; 
compliant; and neither suicidal nor homicidal.  On 
examination, the veteran exhibited a dysthymic mood and 
"OK" judgment and concentration.  A December 1996 VA 
treatment record states that the veteran was oriented times 
three.  He exhibited a brighter mood and good concentration 
and short-term memory.  

In his May 1997 substantive appeal, the veteran asserted that 
his psychiatric disability required higher doses of his 
prescribed medication and/or stronger medications.  He 
advanced that his PTSD impaired his ability to secure 
employment.  

At the June 1997 hearing on appeal, the veteran testified 
that he experienced nightmares and flashbacks several times a 
month; frequently lost his temper; and experienced impaired 
sleep.  He believed that his PTSD symptomatology was 
increasing in severity.  The veteran's wife testified that 
the veteran was intolerant to stress.  

A September 1997 VA treatment record states that the veteran 
was oriented time three and neither suicidal nor homicidal.  
He exhibited a mildly dysthymic mood and good short-term 
memory and concentration.  

A March 1999 VA treatment record relates that the veteran was 
found to be oriented times three and not suicidal.  He 
exhibited an anxious mood; an appropriate affect; good 
short-term memory, concentration, and judgment; and no 
command hallucinations. A GAF score of 75 was advanced.  An 
August 1999 VA treatment record conveys that the veteran was 
found to be oriented times three and not suicidal.  He 
exhibited a brighter mood; an appropriate affect; good 
concentration; "OK" short-term memory and judgment; and no 
command hallucinations.  A GAF score of 76 was advanced.  A 
December 1999 VA treatment record relates that the veteran 
was again found to be oriented times three and not suicidal.  
He exhibited a bright mood; an appropriate affect; good 
short-term memory, concentration, and judgment; and no 
hallucinations.  A GAF score of 75 was advanced.  

At a January 2001 VA examination for compensation purposes, 
the veteran complained of nightmares and flashbacks several 
times a week; periodic depression; irritability; a bad 
temper; and some difficulty concentrating.  He reported that: 
he had been married for fifty years and interacted well with 
his wife; had friends and interacted "pretty well" with 
others; was not especially bothered by crowds; stayed 
"pretty much to himself;" and had stopped working due to 
his cardiovascular disability.  The veteran was noted to 
experience nightmares, flashbacks, and intrusive thoughts.  
He denied experiencing panic episodes.  The VA examiner 
observed that the veteran was neatly dressed, cooperative, 
and oriented times three.  On mental status examination, the 
veteran exhibited a "somewhat tense," but pleasant mood; an 
appropriate mood; good remote and recent memory; adequate 
judgment and insight; and no homicidal or suicidal ideation, 
delusions, ideas of reference, or suspiciousness.  The 
veteran was diagnosed with PTSD and dysthymia.  A GAF score 
of 60 with moderate difficulty in social and occupational 
functioning was advanced.  The VA physician commented that 
the veteran's PTSD and dysthymia mutually aggravated each and 
the degree of disability associated with each of the 
disorders could not be specifically quantified without 
resorting to speculation.  He clarified that the veteran had 
not worked for many years due to his nonservice-connected 
cardiovascular disorder rather than his psychiatric 
disability.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
While the veteran's PTSD has been shown to be productive of 
some social and occupational impairment, the most recent VA 
clinical and examination findings of record reflect that his 
service-connected psychiatric symptomatology did not have a 
major impact on his employability and social functioning.  
The veteran's symptomatology was noted to be relatively 
minimal; to moderately affect his employability; and to not 
prevent successful social interaction with his wife and other 
individuals.  

VA examiners advanced GAF scores of 75, 76, 75 and 60 in 
March 1999, August 1999, December 1999 and January 2001, 
respectively.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A score of between 55 and 60 rating indicates moderate 
difficulty in social, occupational, or school functioning.  A 
score of between 61 and 70 reflected some difficulty in 
social, occupational, or school functioning.  A GAF score of 
between 71 and 80 denotes transient and possibly absent 
symptoms resulting in no more than slight social and 
industrial impairment.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

In light of the preceding authorities and given the absence 
of objective clinical findings indicative of significant 
impairment of the veteran's ability to establish or maintain 
effective or favorable relationships with people; significant 
reduction of the veteran's reliability, flexibility, and 
efficiency levels; a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; and 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships, the Board finds that the veteran's PTSD 
symptomatology does not meet the criteria for an evaluation 
in excess of 30 percent under either version of Diagnostic 
Code 9411.  Therefore, the Board concludes that an increased 
evaluation is not warranted for the veteran's PTSD.  


ORDER

An increased evaluation for PTSD is denied.  


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

